Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 4 objected to because of the following informalities:  Claim 4 appears to contain a typo.  Appropriate correction is required.  It appears “an total transport weight” should be “a total transport weight”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (US 7,500,448) in view of Wikholm et al (US Pub App 2020/0348324).

Regarding claim 1, Melhorn discloses a cart transport mechanism comprising: 
an automatic guided (Abstract) vehicle (22) that includes a drive wheel (24) and a drive mechanism for driving the drive wheel (Col.3, lines 43+), and travels on a road surface by driving the drive wheel using the drive mechanism (Fig.1); 
a side guide mechanism (Fig.1) that includes a pair of side plates (42, 44) movable in a first direction of approaching or separating from each other, and guides a cart (10) to be coupled to the automatic guided vehicle to a coupled position by bringing the pair of side plates closer to each other with the cart positioned between the pair of side plates (grip and lift, Fig.3); and 
a cart lift mechanism (42, 44 lift and grip) that lifts a coupled portion of the cart guided to the coupled position (Fig.3).

Melhorn does not further specifically disclose the cart transport mechanism is omnidirectional. 
Wikholm teaches a rover-based integrated system including autonomous mobile robots wherein the rover device can be adapted to be holonomic by providing three omnidirectional wheels (Para.74, Fig.4).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Melhorn in view of Wikholm to have the cart transport mechanism be omnidirectional in order to more easily align with carts/items to be grabbed and lifted.

Regarding claim 2, Melhorn, as modified above, further discloses a part of a reaction force loaded on the cart lift mechanism when lifting the coupled portion is loaded on the drive wheel in order to increase a frictional force between the drive wheel and the road surface (by grabbing and lifting 10, a reactionary force is exerted on 22 and 24, Fig.1, also Col4, lines 49+).

Regarding claim 3, does not specifically teach that the length of the vehicle is between 480 mm and 700 mm by between 320 mm and 480 mm.  This would be however, an optimum value for a cart transporting mechanism in a factory setting.  Nevertheless, this additional limitation is obvious as no more than the discovery of an optimum range or value, since it has been held that discovering an optimum range or value of a result effective variable involves only routine skill in the art.  See, MPEP 2144.05.  Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results.  Furthermore, using a length of the vehicle is between 480 mm and 700 mm by between 320 mm and 480 mm would have been an obvious matter of design choice to one having ordinary skill in the art based on factors such as size of space, size of load, ease of use, etc. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (US 7,500,448) in view of Wikholm et al (US Pub App 2020/0348324), as applied above, and further in view of Ito (US 5,403,143).

Regarding claim 4, Melhorn, as modified above, does not further specifically disclose a force lifting the coupled portion by the cart lift mechanism is provided based on a set value for a target torque or a torque limitation of a servo motor for driving the cart lift mechanism, and the set value is set based on a weight of the automatic guided vehicle, an total transport weight including the cart, a structure, a material or a dimension of the servo motor or the drive wheel, or a towing force by the automatic guided vehicle.
Ito teaches an automatic guide vehicle with movable hook unit wherein an actuating motor (61) is provided with a torque limiter. The torque limiter is constructed to detect an abrupt change in torque caused due, for example, to overload on the actuating motor 61 when the hook 50 is pressed against a frame of the carriage 3, and actuate a switch to stop rotation of the actuating motor 61 upon detection of the torque change.  For this purpose, various torque limiters can be used without substantive limitations about their types of operation. However, a torque limiter adapted to be operated either by a mechanical means or by an electric means is preferable (Col.6, lines 44+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Melhorn, as modified above, further in view of Ito to have a force lifting the coupled portion by the cart lift mechanism is provided based on a set value for a target torque or a torque limitation of a servo motor for driving the cart lift mechanism, and the set value is set based on a weight of the automatic guided vehicle, an total transport weight including the cart, a structure, a material or a dimension of the servo motor or the drive wheel, or a towing force by the automatic guided vehicle (any mechanical or electric means) in order to protect the motor.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (US 7,500,448) in view of Wikholm et al (US Pub App 2020/0348324), as applied above, and further in view of Ogawa (US Pub App 2013/0142600).

Regarding claim 5, Melhorn, as modified above, does not further specifically disclose the cart lift mechanism includes a hook to be engaged with the coupled portion of the cart, and is coupled to the cart by lifting the coupled portion in a state where the hook is engaged with the coupled portion.
Ogawa teaches a conveyor vehicle and method wherein a transfer vehicle includes a lateral pair of extendable and retractable arms (12,13), openable and closable hooks (14,15) at front and rear ends of the arms, an arm opening and closing mechanism configured to change spacing between the arms, and a controller configured and programmed to control the arms and the arm opening and closing mechanism as well as the hooks (Abstract).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Melhorn, as modified above, further in view of Ogawa to include a hook in order to better grip the target container/cart.

Claims 6-7 rejected under 35 U.S.C. 103 as being unpatentable over Melhorn (US 7,500,448) in view of Wikholm et al (US Pub App 2020/0348324), as applied above, and further in view of Farque (US 3,976,151).

Regarding claim 6, Melhorn, as modified above, further teaches the drive mechanism includes a servo motor (Wikholm Para.106).
Melhorn, as modified above does not further specifically disclose the servo motor attached to a mounting plate, a gear mechanism driven by the servo motor, a first pulley pivotally supported by an output shaft of the gear mechanism, a second pulley pivotally supported by the drive wheel, and a belt hanging across the first pulley and the second pulley.
Farque teaches a self-propelled golf cart comprising a mounting plate 36, motor 34 with gear mechanism 196, pulleys 42, 46 with belt 44 (Fig.2 and Col.4, lines 28+).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Melhorn, as modified above, further in view of Farque to have the servo motor attached to a mounting plate, a gear mechanism driven by the servo motor, a first pulley pivotally supported by an output shaft of the gear mechanism, a second pulley pivotally supported by the drive wheel, and a belt hanging across the first pulley and the second pulley in order to efficiently drive the vehicle.

Regarding claim 7, Melhorn, as modified above, further teaches the servo motor is provided above the mounting plate at an upper position to a road surface on which the drive wheel travels (Farque Fig. 2).

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or render obvious the claimed invention as set forth in claim 8 and subsequent dependent claims.  The prior art of record does not disclose or render obvious the side guide mechanism includes a servo motor, a rotation shaft connected to a driving axis of the servo motor via a shaft coupling, a gear mechanism connected to the rotation shaft, and a pair of linear-motion mechanisms driven by the gear mechanism, wherein each of the pair of linear-motion mechanisms includes a feed screw to which a rotational force is applied by the gear mechanism, a nut portion attached to the feed screw, and a slide shaft on which the nut portion slides, a helical direction of the feed screw provided in one of the linear-motion mechanisms is opposite to a helical direction of the feed screw provided in the other one of the linear-motion mechanisms, and the pair of side plates are attached to the respective nut portions included in the pair of linear-motion mechanisms and are configured to move in the first direction of approaching or separating from each other by rotation of the servo motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holson, Scarbo, Vance and Houston further disclose elements of a transport mechanism.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        



/ASHLEY K ROMANO/Examiner, Art Unit 3652